Title: To James Madison from Sylvanus Bourne, 23 September 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


23 September 1801, Amsterdam. Forwards an enclosure [not found] that he has received since his letter of the previous day. Reports that the legislature rejected the new constitution proposed by three members of the Batavian Directory after receiving a protest against it from the other two directors. The directors who had proposed the plan then employed a “Military Escort” to seal off the legislature; they have adjourned its proceedings until 11 Oct. and propose to submit the new constitution to the people in the interim. Regrets that the Directory has thus violated one of the “first maxims” of republican institutions—“that the voice of the Majority is to be Obeyed”—and believes it would have been better if the directors had allowed greater experience with defects of the present constitution to persuade the legislature that change was needed. Does not express such views in public in order “to keep aloof from every shadow of party Character.” Hopes Americans will always appreciate their blessings and cherish their liberty.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.


   A full transcription of this document has been added to the digital edition.
